NUMBER 13-21-00202-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SELEDONIO CONDE AND
ALL OCCUPANTS,                                                           Appellants,

                                              v.

MANUEL GUADALUPE MARROQUIN,                                                 Appellee.


                  On appeal from County Court at Law No. 5
                         of Nueces County, Texas.


                                        ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam
       On June 24, 2021, appellant Seledonio Conde filed an “Opposed Emergency

Motion for Temporary Relief,” requesting that this Court order the trial court to set a

supersedeas bond, and if necessary, stay or abate the issuance of any writ of possession

in the time required for a bond to be set.
       In the present case, appellant is requesting that we stay the issuance of any writ

of possession in the time required for the bond to be set by the trial court. Appellant states

that he filed a “Motion to Set Supersedeas Bond Under Texas Rule of Appellate

Procedure 24.2 and Section 24.007 of the Texas Property Code” on June 22, 2021 and

made “numerous efforts to secure a ruling on that motion by the trial court, but the trial

court has not yet made a ruling.” The trial court has not yet set an amount of supersedeas

bond for appellant to post to prevent enforcement of the judgment pending appeal. See

TEX. R. APP. P. 24.1.

       After examining and fully considering appellant’s motion, we GRANT Appellant’s

motion insofar as we STAY the issuance of any writ of possession for a period of fifteen

(15) days. We also ask that appellee file a response to this emergency motion with this

Court within five (5) days of the issuance of this order. All matters contained within the

motion are carried with the case.


                                                                        PER CURIAM



Delivered and filed on the
28th day of June, 2021.




                                              2